Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 29 invokes 112 paragraph because the means for limitation according to applicant’s specification paragraphs 0015-0018, 0158 describes the means as instructions or program code.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 14-18, 22, 23, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Rahman et al. (U.S. Pub No. 2015/0334765 A1).



1. Kim teaches a method for wireless communication at a user equipment (UE), comprising:  receiving, from the base station based at least in part on the transmitting, the capability report a configuration for processing the one or more channels based at par 0090, a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A. As described above, the PDCCH scheduling the PUSCH is transmitted prior to a k.sup.th (k is a positive integer) subframe than the point of time of transmission of the PUSCH].
 	Kim fail to show identifying one or more frequency bands, a frequency band of the one or more frequency bands comprising a plurality of component carriers; determining whether the UE is configured with a capability to support a first component carrier for a first priority of service in the frequency band, support a second component carrier for a second priority of service in the frequency band, and process one or more channels associated with the first priority of service and the second priority of service on a component carrier of the plurality of component carriers; transmitting, to a base station based at least in part on the determining, a capability report comprising the capability to support one or more component carriers for at least one of the first priority of service or the second priority of service and process the one or more channels associated with the first priority of service and the second priority of service on the component carrier; 
 	In an analogous art Rahman show identifying one or more frequency bands, a frequency band of the one or more frequency bands comprising a plurality of component carriers [par 0072, In such a case, CCs may be chosen for different priority levels depending upon the frequency range (e.g., highest priority to CC with the lowest frequency). As yet another example, the assignment of priority level may be based at least in part on the frequency bands of CCs. For example, CCs in certain bands may be assigned lower priority levels than priority levels assigned for CCs in other bands (e.g., bands below 1 GHz may be assigned higher priority and bands equal or above 1 GHz may be assigned lower priority). This may be because the propagation characteristics (e.g., coverage, path loss etc.) of bands below 1 GHz or bands in lower frequency ranges may be more feasible for wireless communication]; determining whether the UE is configured with a capability to support a first component carrier for a first priority of service in the frequency band, support a second component carrier for a second priority of service in the frequency band, and process one or more channels associated with the first priority of service and the second priority of service on a component carrier of the plurality of component carriers [par 0104, determining whether the first component carrier or the second component carrier has the higher priority level, and upon determining that the first component carrier has the higher priority, accepting the request to configure the first component carrier at the user equipment from the first network node. The method may further comprise determining that the first component carrier has a higher priority than a previously configured component carrier, and upon determining that the first component carrier has a higher priority than the previously configured component carrier, replacing the previously configured component carrier with the first component carrier. In certain embodiments, the priority level of the first and second component carriers may be based on one or more of: a random assignment]; transmitting, to a base station based at least in part on par 0016, During connection setup, the UE reports its capability to the network. UEs may be capable of supporting certain number of CCs, based on the UE RF architecture. For example, the maximum number of CCs that a UE can support may be 5. During connection setup, the UE reports its capability to the network. The MeNB and SeNB(s) configure the UE independently regarding the number CCs from MeNB and SeNB(s). A UE can handle a maximum of 5 CCs while connected to arbitrary number of nodes. The limit on the number of CCS is set by UE capability].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Rahman because this provides methods and systems for assignment of component carriers in dual connectivity operation.


2. Kim and Rahman provides the method of claim 1, wherein transmitting the capability report further comprises: transmitting an indication that the UE is capable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier [Kim, par 0050, 0089, the base station should add a carrier indicator (Cl), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI. For example, Cl="00° indicates scheduling information on the CC#1 (209) and Cl="01° indicates scheduling information on the CC#2 (219). That is, when PUSCH transmission is started, the terminal preferentially processes an operation for transceiving signals related to the PDCCH and the PUSCH until success transmission of the corresponding PUSCH is completed. Thus, priority is applied to a service generated in advance].

3. Kim and Rahman reveal the method of claim 2, wherein receiving the configuration further comprises: receiving the configuration indicating that the one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)].

4. Kim and Rahman defines the method of claim 2, wherein receiving the configuration further comprises: receiving the configuration indicating that the one or more channels associated with the first priority of service and the second priority of service are configured on different component carriers of the one or more component carriers [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)].


8. Kim and Rahman provides the method of claim 1, wherein receiving the configuration further comprises: receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105].

9. Kim and Rahman discloses the method of claim 8, further comprising: identifying, based at least in part on the configuration, one or more priority conditions; determining, based at least in part on the identifying, whether to process one or more channels associated with the first priority of service; and processing, based at least in part on the identifying, at least one or more channels associated with the second priority of service [par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].

14. Kim  and Rahman describes the method of claim 1, receiving the one or more channels associated with the first priority of service; receiving one or more channels associated with the second priority of service; and processing the one or more channels with the second priority of service prior to the one or more channels with the first priority of service, wherein the second priority of service has a higher priority than the first priority of service [par 0045, 0082, DCI 101 transmitted in the component carrier #1 (CC#1, 109) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 103. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving].


15. Kim creates an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the par 0037, Resource block assignment: A RB assigned to data transmission is notified. A resource is determined according to a system bandwidth and a resource assignment scheme]; receive from the base station based at least in part on transmitting the capability report , a configuration for processing the one or more channels based at least in part on the first priority of service and the second priority of service for at least of the one or more component carriers [par 0090, a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A. As described above, the PDCCH scheduling the PUSCH is transmitted prior to a k.sup.th (k is a positive integer) subframe than the point of time of transmission of the PUSCH].
Kim fail to show identify one or more frequency bands, a frequency band of the one or more frequency bands comprising a plurality of component carriers; determine whether the UE is configured with a capability to support a first component carrier for a first priority of service in the frequency band, support a second component carrier for a second priority of service in the frequency band, and process one or more channels associated with the first priority of service and the second priority of service on a component carrier of the plurality of component carriers; transmit, to a base station based at least in part on the determining, a capability report comprising the capability to support one or more component carriers for at least one of the first priority of service or 
In an analogous art Rahman show identify one or more frequency bands, a frequency band of the one or more frequency bands comprising a plurality of component carriers[par 0072, In such a case, CCs may be chosen for different priority levels depending upon the frequency range (e.g., highest priority to CC with the lowest frequency). As yet another example, the assignment of priority level may be based at least in part on the frequency bands of CCs. For example, CCs in certain bands may be assigned lower priority levels than priority levels assigned for CCs in other bands (e.g., bands below 1 GHz may be assigned higher priority and bands equal or above 1 GHz may be assigned lower priority). This may be because the propagation characteristics (e.g., coverage, path loss etc.) of bands below 1 GHz or bands in lower frequency ranges may be more feasible for wireless communication]; determine whether the UE is configured with a capability to support a first component carrier for a first priority of service in the frequency band, support a second component carrier for a second priority of service in the frequency band, and process one or more channels associated with the first priority of service and the second priority of service on a component carrier of the plurality of component carriers[par 0104, determining whether the first component carrier or the second component carrier has the higher priority level, and upon determining that the first component carrier has the higher priority, accepting the request to configure the first component carrier at the user equipment from the first network node. The method may further comprise determining that the first component carrier has a higher priority than a previously configured component carrier, and upon determining that the first component carrier has a higher priority than the previously configured component carrier, replacing the previously configured component carrier with the first component carrier. In certain embodiments, the priority level of the first and second component carriers may be based on one or more of: a random assignment]; transmit, to a base station based at least in part on the determining, a capability report comprising the capability to support one or more component carriers for at least one of the first priority of service or the second priority of service and process the one or more channels associated with the first priority of service and the second priority of service on the component carrier[par 0016, During connection setup, the UE reports its capability to the network. UEs may be capable of supporting certain number of CCs, based on the UE RF architecture. For example, the maximum number of CCs that a UE can support may be 5. During connection setup, the UE reports its capability to the network. The MeNB and SeNB(s) configure the UE independently regarding the number CCs from MeNB and SeNB(s). A UE can handle a maximum of 5 CCs while connected to arbitrary number of nodes. The limit on the number of CCS is set by UE capability].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Rahman because this provides methods and systems for assignment of component carriers in dual connectivity operation.



Kim par 0050, 0089, the base station should add a carrier indicator (C1), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI. For example, Cl="00° indicates scheduling information on the CC#1 (209) and Cl='01° indicates scheduling information on the CC#2 (219). That is, when PUSCH transmission is started, the terminal preferentially processes an operation for transceiving signals related to the PDCCH and the PUSCH until success transmission of the corresponding PUSCH is completed. Thus, priority is applied to a service generated in advance].

17. Kim and Rahman creates the apparatus of claim 16, wherein the instructions to receive the configuration further are executable by the processor to cause the apparatus to: receive the configuration indicating that the one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)].


18. Kim and Rahman reveal the apparatus of claim 16, wherein the instructions to receive the configuration further are executable by the processor  to cause the apparatus to: receive the configuration indicating that the one or more channels associated with the first priority of service and the second priority of service are configured on different component carriers of the one or more component carriers [Kim, par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)].

22. Kim and Rahman define the apparatus of claim 15, wherein the instructions to receive the configuration further are executable by the processor to cause the apparatus to: receive the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105].


23. Kim and Rahman creates the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: identify, based at least in part on the configuration, one or more priority conditions; determine, based at least in part on the identifying, whether to process one or more channels associated with the first priority of service; and process, based at least in part on the identifying, at least one or more channels associated with the second priority of service [Kim par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].

28. Kim and Rahman display the apparatus of claim 15, wherein the instructions to receive the configuration further are executable by the processor to cause the apparatus to: receive one or more channels associated with the first priority of service;  par 0045, 0082, DCI 101 transmitted in the component carrier #1 (CC#1, 109) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 103. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving] 

Claim 29, claim 29 is a claim to an apparatus to carry out the method of claim 1. Therefore claim 29 is rejected under the same rationale set forth in claim 1. 

Claim 30, claim 30 is a claim to a medium to carry out the method of claim 1. Therefore claim 30 is rejected under the same rationale set forth in claim 1.



7.  	Claims 5, 6, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Rahman et al. (U.S. Pub No. 2015/0334765 A1) in further  view of Breuer et al. (U.S. Pub No. 2021/0223354 A1).

5. Kim and Rahman illustrates the method of claim 1, Kim and Rahman fail to show wherein transmitting the capability report further comprises: transmitting an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier.
 	In an analogous art Breuer show wherein transmitting the capability of the UE further comprises: transmitting an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier [par 0056, 0057, the synchronization indication relates to a base station capability the user equipment is incapable of supporting. Therefore it is suggested that the user equipment only figures out whether the base station supports such services, while it is incapable of using the services itself. The detection of the capability of the base station is hence sufficient for the step of determining the synchronization indication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Breuer because this provides a method for positioning of a user equipment operating in a cellular network, the user equipment being configured to ascertain location information of base stations of the cellular network


6. Kim, Rahman, and Breuer defines the method of claim 5, wherein receiving the configuration further comprises: receiving the configuration indicating that one or more Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]

19. Kim and Rahman display the apparatus of claim 15, Kim and Rahman fail to show wherein the instructions to transmit the capability report further are executable by the processor to cause the apparatus to: transmit an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier.
 	In an analogous art Breuer show wherein the instructions to transmit the capability report further are executable by the processor to cause the apparatus to: transmit an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier [par 0056, 0057, the synchronization indication relates to a base station capability the user equipment is incapable of supporting. Therefore it is suggested that the user equipment only figures out whether the base station supports such services, while it is incapable of using the services itself. The detection of the capability of the base station is hence sufficient for the step of determining the synchronization indication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Breuer because this provides a method for positioning of a user equipment operating in a cellular network, the user equipment being configured to ascertain location information of base stations of the cellular network

20. Kim, Rahman, and Breuer provide the apparatus of claim 19, wherein the instructions to receive the configuration further are executable by the processor to cause the apparatus to: receive the configuration indicating that one or more channels associated with the first priority of service are configured on the first component carrier and one or more channels associated with the second priority of service are configured on the second component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]

21. Kim, Rahman, and Breuer create the apparatus of claim 19, wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].


8.  	Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) Rahman et al. (U.S. Pub No. 2015/0334765 A1) in view of Breuer et al. (U.S. Pub No. 2021/0223354 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).

7. Kim, Rahman, and Breuer defines the method of claim 5, wherein transmitting the indication further comprises: transmitting an indication that the UE is capable of Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]
 	Kim, Rahman, and Breuer fail to show and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service.
 	In an analogous Wang show and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service [par 0128, 0131, As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Breuer, Rahman, and Wang because this 

21. Kim, Rahman and Breuer disclose the apparatus of claim 19, Kim and Breuer fail to show wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of receiving the configuration indicating that the one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier, and that the UE is capable of dropping one or more channels associated with the first priority of service and processing one or more channels associated with the second priority of service.
 	In an analogous art Wang show wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier, and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service [par 0128, 0131, As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, Breuer, and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.

9.  	Claims 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Rahman et al. (U.S. Pub No. 2015/0334765 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).


10. Kim and Rahman discloses the method of claim 8, further comprising: processing, based at least in part on the configuration, one or more channels associated with the second priority of service [par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107];
 	Kim and Rahman fail to show dropping, based at least in part on the indication, one or more channels associated with the first priority of service.
 	In an analogous art Wang show dropping, based at least in part on the indication, one or more channels associated with the first priority of service[par 0128, 0131, As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


24. Kim and Rahman reveals the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: process, based at least in part on the configuration one or more channels associated with the second priority of service [par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107];
 	Kim and Rahman ail to show drop, based at least in part on the indication one or more channels associated with the first priority of service.
 	In an analogous art Wang show drop, based at least in part on the indication, the one or more channels associated with the first priority of service[par 0128, 0131, As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


10. 	Claims 11-13, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Rahman et al. (U.S. Pub No. 2015/0334765 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).

11. Kim and Rahman conveys the method of claim 8, Kim and Rahman fail to show further comprising: determining whether a difference between an end of one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least 
 	In an analogous art Stern show further comprising: determining whether a difference between an end of one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service [par 0293, 0294, a WIRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WIRU may determine a PC of the WTRU for the TTl or sTTI (e.g., for the TTlorsTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TT! or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, atime between DL TTl or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WIRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTls (STTIs).

12. Kim and Rahman discloses the method of claim 8, Kim and Rahman fail to show further comprising: determining whether a difference between an end of one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service. 
 	In an analogous art Stern show further comprising: determining whether a difference between an end of one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time par 0293, 0294, a WTRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TT! or sTTI (e.g., for the TTlor sTTl configuration) 502, which may include for example a maximum (max) TA,max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTI or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTT!), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WIRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTIs (STTIs).

13. Kim, Rahman and Stern provide the method of claim 12, wherein the threshold of transmission time intervals is based at least in part on a minimum processing time for the one or more channels associated with the first priority of service [Kim, par 0054, 0145, Further, a time taken to transmit one subframe is defined as a transmission time interval (hereinafter abbreviated TTI). For instance, one subframe may have a length of 1 ms and one slot may have a length of 0.5 ms. One slot may include a plurality of OFDM symbols in time domain and may include a plurality of resource blocks (RBs) in
frequency domain. Further, the D1 and/or the D2 may report charging-related information (time interval on which the D2D communication is performed, a resource domain, amount of data, and the like) on the D2D communication to the eNb1 and/or the eNB2 (not depictec)].

25. Kim defines the apparatus of claim 22, Kim fail to show wherein the instructions are further executable by the processor to cause the apparatus to: determine whether a difference between an end of  one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service.

threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service[par 0293, 0294, a WIRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TTl or sTTI (e.g., for the TT! or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTl or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTls (STTIs).



26. Kim and Rahman provides the apparatus of claim 22, Kim and Rahman fail to show wherein the instructions are further executable by the processor to cause the apparatus to: determine whether a difference between an end of one or more channels associated with the first priority of service and a beginning of one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and 10 determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service.
 	In an analogous art Stern show wherein the instructions are further executable by the processor to cause the apparatus to: determine whether a difference between an end of one or more channels associated with the first priority of service and a beginning par 0293, 0294, a WIRU may receive a TT! configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of
the WTRU for the TTl or sTTI (e.g., for the TT! or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTl or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Rahman, and Stern because method and 

27. Kim, Rahman, and Stern demonstrate the apparatus of claim 26, wherein the threshold of transmission time intervals is based at least in part on a minimum processing time for the one or more channels associated with the first priority of service [Kim, par 0054, 0145, Further, a time taken to transmit one subframe is defined as a transmission time interval (hereinafter abbreviated TTI). For instance, one subframe may have a length of 1 ms and one slot may have a length of 0.5 ms. One slot may include a plurality of OFDM symbols in time domain and may include a plurality of resource blocks (RBs) in frequency domain. Further, the D1 and/or the D2 may report charging-related information (time interval on which the D2D communication is performed, a resource domain, amount of data, and the like) on the D2D communication to the eNb1 and/or the eNB2 (not depicted)].



Response to Arguments


However, a generic process of scheduling data channels for different component carriers as described in Kim does not disclose “the UE is configured with a 
Additionally, the RACH message or SR as described by Kim are generic scheduling or random access procedures, and do not disclose “the capability to support one or more component carriers for at least one of the first priority of service or the second priority of service and process the one or more channels .. . on the component carrier,” as recited in amended independent claim 1. Thus, Kim does not disclose all of the features of amended independent claim 1.

The applicant’s argument are moot in view of newly rejected claims. In an analogous art Rahman show UE is configured with a capability to support a first component carrier for a first priority of service in the frequency band,” and “support a second component carrier for a second priority of service in the frequency band.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468